On the court’s own motion: Reargument ordered during the week of December 4,1961. The Court of Appeals will hear argument and will receive additional briefs as to whether at the criminal trial the witness Rose falsely denied that he had made any statements in the presence of a stenographer more than a week before the 1938 trial, and as to whether the People’s failure at the criminal trial to produce Rose’s statements dated May 5, 1937, June 4, 1937 and March 5, 1938 amounted to a suppression thereof, affecting defendant’s right to a fair trial.